Citation Nr: 1116853	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  08-11 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder. 

2.  Entitlement to service connection for a right shoulder disorder, to include as due to a left shoulder disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from December 1983 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2006 and October 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.       

The issue of service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not preponderate against the Veteran's service connection claim for a left shoulder disorder.  


CONCLUSION OF LAW

A left shoulder disorder was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in complete compliance with every aspect of the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) (VCAA) with respect to the Veteran's claim, the Board has determined that the evidence supports a grant of the benefits sought.  Consequently, any lack of notice and/or development under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/development would be an inefficient use of VA time and resources.

II.  The Merits to the Claim for Service Connection

The Veteran claims service connection for a left shoulder disorder.  The RO denied the Veteran's claim in the December 2006 rating decision on appeal.  For the reasons set forth below, the Board disagrees with that decision.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection under 38 C.F.R. § 3.303 will be granted where the record demonstrates (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

In this matter, the evidence of record indicates that the Veteran experienced a left shoulder disorder during service, that he has a current left shoulder disorder, and that the in-service injury relates to the current disorder.  Service treatment records indicate that the Veteran complained of a left shoulder disorder several times during service, in September 1994, November 2000, May 2002, September 2003, and May 2004.  These records indicate that the Veteran experienced a left shoulder strain.  Private treatment records dated between January 2006 and December 2010 indicate that the Veteran has nerve impingement in his acromial clavicular (AC) joint, mild AC instability, and a widening of the AC joint.  And in an August 2008 letter, a physician stated that the Veteran's "present left shoulder condition is a direct result arising out of his military service."  As this is the only letter of record from a medical professional commenting on the issue of medical nexus, the Board finds this letter of probative value.  

Other evidence supports the August 2008 nexus opinion, moreover.  In a March 2007 private magnetic resonance imagining report, it is indicated that a widening of the Veteran's left shoulder AC joint "may be secondary to previous trauma[.]"  And in his hearing before the Board in January 2011, the Veteran testified that he has experienced a continuity of symptomatology of a left shoulder disorder during and after separation from service in 2004.  See 38 C.F.R. § 3.303(b).  This evidence is of probative value because, as a layperson, the Veteran is competent to testify regarding observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Shoulder pain, and the manner in which such pain affects the functioning of the shoulder and arm, are observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay evidence may form the basis for a service connection finding).  

In sum, the Veteran injured his left shoulder during service.  He has a current left shoulder disorder.  The medical evidence of record indicates that the two are related.  And the Veteran's lay statements support such a relationship.  As such, the Board cannot find that the evidence preponderates against the Veteran's claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  This is therefore an appropriate case in which to grant the claim by invoking VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a left shoulder injury is granted.  


REMAND

The Veteran maintains that a right shoulder disorder has developed as a result of his left shoulder disorder.  The August 2008 letter of record from a private physician supports this claim.    

The Veteran underwent compensation examination in February 2005.  However, the record is not clear that the Veteran's shoulders, and claims regarding his shoulders, were assessed by that examiner.  As the Veteran has now been service connected for a left shoulder disorder, the Board finds additional medical inquiry warranted into his secondary service connection claim regarding his right shoulder.  See 38 C.F.R. § 3.310.      

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all relevant private treatment records are associated with the claims file.  In a December 2009 statement of record from the Veteran's representative, it is indicated that treatment records from Kaiser Permanente may be outstanding.  During his Board hearing in January 2011, the Veteran submitted into evidence treatment records from Kaiser Permanente.  It is not clear whether other records from Kaiser Permanente are still outstanding.  

2.  Then the Veteran should be scheduled for a VA examination with an orthopedist to determine the etiology, nature, and severity of any current right shoulder disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

3.  The examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's right shoulder disorder relates to the left shoulder disorder.  The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's right shoulder disorder relates directly to active service, which ended in late 2004.  See 38 C.F.R. §§ 3.303, 3.310.  

4.  Any conclusion reached should be supported by a rationale.

5.  The RO should then readjudicate the issue on appeal.  If a determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


